Citation Nr: 1118413	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  10-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1954 to September 1958 and from September 1961 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Boise, Idaho RO.  In September 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the videoconference hearing, the Veteran sought, and was granted, a 60 day abeyance for the submission of additional evidence.  He submitted evidence with a waiver of initial RO consideration.  The matter was previously before the Board in December 2010, at which time it was remanded for additional development. 

The issue of entitlement to service connection for tinnitus has been raised by the record (see Veteran's representative's April 2011 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a bilateral hearing loss disability that is reasonably shown to be related to his exposure to noise trauma in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran claims his bilateral hearing loss resulted from exposure to excessive noise in service associated with his military occupations of piloting and navigating aircraft and being exposed to very loud engine starter units on seaplanes.  He reported exposure to excessive noise from jets and other aircraft from March 1955 to September 1958, and again from June 1961 to January 1967.  He first noticed some difficulties hearing in 1959, and his hearing rapidly became worse when he was navigating P5M seaplanes from 1962 to 1964; he related that this plane had a jet starting unit inside the aircraft which was much louder and high pitched due to being inside the aircraft.  He had to pass beside the loud starting unit to reach the flight deck where the navigator and ECM crew were located.  He estimated being near the starting unit for 3 to 4 minutes each flight, at 2 to 4 flights per week, and 44 to 45 weeks per year, totaling to nearly 400 minutes per year for 10 of his 12 years of active duty service.  He estimated he had just over 600 hours of flight time during his active duty service.

The Veteran's service personnel records confirm that he served as a pilot and, later, a navigator with regular exposure to aircraft engine noise in service.  His service treatment records (STRs) include a November 1965 record with right ear audiometry showing 25 decibel puretone thresholds at 3000 and 4000 Hertz.  [The Board's December 2010 remand noted that such findings in 1965 are assumed to have been recorded in ASA units; and when converted to ISO units (by adding 5 decibels at 4000 Hertz and 10 decibels at 3000 Hertz) show elevated puretone thresholds in November 1965.]  The Veteran's hearing was within normal limits on audiometric testing at separation.

On September 2009 VA audiological examination, it was noted that the Veteran entered service in 1954 with hearing within normal limits bilaterally and that all hearing tests found in the STRs through 1967 were within normal limits for VA purposes.  The examiner noted that a 1965 STR reported hearing loss for the right ear of 25 decibels at 3000 and 4000 Hertz.  The Veteran reported hearing loss that began in the 1950s.  He reported military noise exposure including single engine attack jets.  He reported flying sea planes, noting that the starting units on those planes were excessively loud.  Although headsets were worn while flying, no hearing protection was worn during this noise exposure.  He reported civilian work as a business manager and in auto accessories, but involving no noise exposure.  He reported recreational noise trauma from hunting as a young man prior to entering military service and between 1974 and 1977, after separation, without hearing protection.  He denied any family history of hearing loss or personal history of middle ear pathology or head injury. 		

On audiological evaluation, puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
55
55
60
70
85
Left
40
40
45
75
90

Average puretone thresholds were 68 decibels for the right ear, and 63 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in each ear.

The diagnosis was moderate to severe mixed hearing loss for the right ear and mild to severe sensorineural hearing loss for the left ear.  The examiner noted that follow up with an ear nose and throat (ENT) physician may be warranted due to the conductive component identified for the right ear.  The examiner noted that the Veteran "had hearing within normal limits for VA purposes all through his military active duty", and opined, "Therefore the Veteran's current hearing loss is less likely than not related to active duty noise exposure." 

The Board's December 2010 remand noted that the September 2010 VA examination was inadequate, as it was premised in part on an inaccurate factual basis, namely that the Veteran's hearing was within normal limits throughout his active duty service.  As was noted above, a November 1965 STR showed (upon conversion of ASA values to ISO standards) elevated puretone thresholds in the right ear, rendering inaccurate the September 2009 examiner's finding that the Veteran's hearing was within normal limits throughout service.  The claim was therefore remanded for another medical nexus opinion.

On January 2011 VA audiological examination, the examiner noted that the Veteran had elevated pure tone thresholds in the right ear in 1965 during active duty.  The Veteran reported military noise exposure including aircraft engine noise and from service on a ship. He reported that his sleeping quarters were beneath a noisy catapult and he did not have hearing protection devices.  He reported civilian occupations including 18 months as an administrative analyst, 1 year of owning and managing a bicycle shop, 23 years running an automotive decal striping and molding business, and 5.5 years owning a car wash, all with no significant exposure to noise trauma.  He reported recreational noise exposure included hunting an estimated 6 to 8 times since separation from service, between 1979 and 1990, with no hearing protection.  He denied any ear pathology, history of head injury, or family history of hearing loss.

On audiological evaluation, puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
45
55
55
70
85
Left
30
25
30
65
90

Average puretone thresholds were 66 decibels for the right ear, and 53 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in each ear.

The diagnosis was moderate sloping to severe mixed hearing loss in the right ear, with good word recognition, and mild sloping to profound sensorineural hearing loss in the left ear, with good word recognition.  The examiner noted the Veteran's report of a history of military noise exposure and minimal civilian noise exposure, as well as military audiograms showing elevated puretone thresholds prior to separation from active duty.  The examiner opined that the Veteran's current hearing loss is (emphasis added) therefore as likely as not related to active duty noise exposure.

[Notably, the subsequent (March 2011) supplemental statement of the case continued the denial, noting, both "Your VA examination does not show a hearing loss for VA purposes" and "there is no medical link between your hearing loss and service".]

As the January 2011 VA nexus opinion reflects review of the entire record (and familiarity with the actual medical history of the disability at issue) and is supported by a detailed explanation of rationale, the Board finds it to be both probative and persuasive evidence regarding a nexus between the Veteran's hearing loss and his service/events therein.  Thus, the evidence shows that the Veteran has a bilateral hearing loss disability by VA standards, that he was exposed to noise trauma in service, and (by VA medical nexus opinion) that his current hearing loss disability is related to the noise trauma in service.  All of the requirements for establishing service connection are met; service connection for bilateral hearing loss disability is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


